Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer (US 9,573,416) in view of Carbone (US 10,968,966).
In re claim 17, Niemeyer discloses a vehicle comprising: a first ball-wheel (760 of omniwheel 730) comprising a first spherical cap (766) coupled to a second spherical cap (762) at a first center of the first and second spherical caps, the first and second spherical caps dependently rotate about a first longitudinal axis (axis major) and configured to rotate independently about a first transverse axis (axis major) that is perpendicular to the first longitudinal axis and passes through a first pole of the first spherical cap and a second pole of the second spherical cap as shown in Figure 7; a second ball-wheel (inner wheel of omniwheel 850 as shown in Figure 8) comprising a third spherical cap coupled to a fourth spherical cap at a second center of the third and fourth spherical caps, the third and fourth spherical caps dependently rotate about a second longitudinal axis and configured to rotate independently about a second transverse axis that is perpendicular to the second longitudinal axis and passes through a third pole of the third spherical cap and a fourth pole of the fourth spherical cap; and a third ball-wheel (inner wheel of omniwheel 840 as shown in Figure 8) comprising a fifth spherical cap coupled to a sixth spherical cap at a third center of the fifth and sixth spherical caps, the fifth and sixth spherical caps dependently -25-Atty. Dkt. No.: 039259-0245 rotate about a third longitudinal axis and configured to rotate independently about a third transverse axis that is perpendicular to the third longitudinal axis and passes through a fifth pole of the fifth spherical cap and a sixth pole of the sixth spherical cap; wherein the first center of the first and second spherical caps, the second center of the third and fourth spherical caps, and the third center of the fifth and sixth spherical caps are located on a circle (omniwheels are equidistant from center as shown in Figure 10 and therefore form a circle) such that a diameter of the circle passes through the first center of the first and second spherical caps, the second center of the third and fourth spherical caps, and the third center of the fifth and sixth spherical caps, but does not disclose wherein the first ball-wheel is powered by a first motor about the first longitudinal axis and a second motor about the first transverse axis. Carbone, however, does disclose a spherical wheel (804) powered by a first motor (834) about the first longitudinal axis and a second motor (854) about the first transverse axis as shown in Figure 8. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ball-wheel of Niemeyer such that it comprised the dual motors of Carbone to provide more steering/drive control of the omniwheels.  
In re claim 18, Niemeyer further discloses a fourth ball-wheel (inner wheel of omniwheel 830 as shown in Figure 8)  comprising a seventh spherical cap coupled to an eighth spherical cap at a fourth center of the seventh and eighth spherical caps, the seventh and eighth spherical caps dependently rotate about a fourth longitudinal axis and configured to rotate independently about a fourth transverse axis that is perpendicular to the fourth longitudinal axis and passes through a seventh pole of the seventh spherical cap and an eighth hole of the eighth spherical cap; wherein the first center of the first and second spherical caps, the second center of the third and fourth spherical caps, the third center of the fifth and sixth spherical caps, and the fourth center of the seventh and eighth spherical caps are located in the circle such that the diameter of the circle passes through the first center, the second center, the third center, and the fourth center as shown in Figures 8 and 10. 
 In re claim 20, Niemeyer further discloses shock absorption dampers (1810, 1820) between the first ball-wheel and a chassis, the second ball-wheel, and the chassis, and the third ball-wheel and the chassis, wherein the first ball-wheel, the second ball-wheel, and the third ball-wheel include a tractive outer sphere, such that the vehicle is configured to operate on rugged terrain as shown in Figure 18.

Allowable Subject Matter
Claims 1-16 previously allowed.
 
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “further comprising rotating casters that independently support a chassis of the vehicle” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that it would not have been obvious to add casters to the vehicle of Niemeyer as it is already fully supported by eight omniwheels.

Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618